DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed and preliminary amended on 08/22/2019 are pending and being examined. Claims 1 and 15 are independent form.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8, and 12-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wang et al (US Pub 2016/0239652, hereinafter “Wang”). 

Regarding claim 1, Wang discloses a biometric identification method (the method and system for authenticating a user; see fig.1 and abstract); comprising: receiving input data associated with spatial and temporal pressure data that has been generated in response to a user exerting pressure on a pressure sensor (obtain a temporal-spatial pressure profile of a user using a sensor; see 101 of fig.1 and para.32 ; see “pressure sensor” shown in fig.5 and para.48), the pressure sensor comprising a plurality of regions (“8x8 array” of the sensor; see fig.7 and para.50); using the input data to identify one or more patterns associated with the plurality of regions (compare the features extracted from the currently obtained temporal-spatial pressure profile to the features of the previously obtained profile of the user to identify the user; see 102, 103, 104 of fig.1 and para.30); associating the one or more patterns with one or more characteristics; and using the one or more characteristics to identify the user (compare the features extracted from the currently obtained temporal-spatial pressure profile to the features of the previously obtained profile of the user to identify the user; see 102, 103, 104,105, and 106 of fig.1 and para.30).

Regarding claim 2, Wang discloses the biometric identification method according to claim 1, further comprising: comparing the one or more patterns to patterns that have been obtained in a training phase by a trained model that is updated based on successfully learned characteristics (“the comparison process” may obtained by training approaches, such as “Deep learning methods”, “clustering”, or “SVM” and the like; see para.38); based on the comparison, calculating a probability that the one or more 

Regarding claim 3, Wang discloses the biometric identification method according to claim 1, wherein the input data comprises fused data from two or more sensors (one or more sensors; see para.53).

Regarding claim 4, Wang discloses the biometric identification method according to claim 1, wherein the spatial and temporal pressure data has been acquired at varying measuring rates (use the multiple pressure intervals; see fig.6 and para.49).

Regarding claim 5, 17, Wang discloses, wherein the pressure data has been recorded in frames, each frame being assigned an activity level based on a number of active pixels (wherein the three different images/frames 210, 220, and 230 are obtained at time 1, time 2, and time 3 respectively; see fig.2 and para.41).

Regarding claim 6, 18, Wang discloses, further comprising assigning a pixel activity level based on a number of active neighboring pixels (wherein each of the three different images/frames 210, 220, and 230 is assigned by different time and presented by the respective active pixels; see fig.2 and para.41).

Regarding claim 7, Wang discloses the biometric identification method according to claim 5, further comprising clustering a set of active pixels into an active region (wherein each of the three different images/frames 210, 220, and 230 includes different groups of pixels; see, e.g., groups 211, 212, and 213 in frame 210).

Regarding claim 8, 19, Wang discloses, further comprising using the set of active pixels to adjust an orientation according to a reference frame (determine an angle/orientation feature based on the neighboring peaks/groups to characterize the active pixels; see, e.g., 303 in frame 210 of fig.3, and para.42).

Regarding claim 12, Wang discloses the biometric identification method according to claim 1, wherein using the input data comprises using contextual data to evaluate the input data (use the temporal data of an individual to present its profile; see fig.9).

Regarding claim 13, Wang discloses the biometric identification method according to claim 1, further comprising evaluating sample-to-sample variations by comparing samples with a range of expected data (compare one profile to another; see fig.9 and para.52).

Regarding claim 14, Wang discloses the biometric identification method according to claim 1, further comprising selecting from among the spatial and temporal pressure data a set of data to serve as an orientation reference data set (use the profile of a known individual as a reference profile; see “code” in fig.9 and para.52).

Regarding claim 15, the claim essentially comprises the limitations recited in the combination of claims 1 and 2, thus it is interpreted and rejected for the reasons set forth above in the rejections of claims 1 and 2.

Regarding claim 16, Wang discloses the biometric identification system according to claim 15, wherein the biometric identification system is used to authenticate or identify the user in connection with at least one of an electronic commercial transaction (e.g., ATM; see para.61), an Internet of Things (IoT) device, an automotive device, an identity and access management (IAM), or a robotic or high functioning touch sensing device.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 2016/0239652, hereinafter “Wang”) in view of Najafi et al (US Pub 2018/0263565, hereinafter “Najafi”). 

Regarding claim 9, Wang does not explicitly disclose, comprising assigning to elements in plurality of regions weight factors based on a set of predetermined criteria, as recited in the claim. However, in the same field of endeavor—user identification by using temporal-spatial pressure profiles of users, Najafi teaches, assigning to elements in plurality of regions weight factors based on a set of predetermined criteria (have different thresholds for individuals/areas having differing weights; see para.69, lines 19-21). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Najafi into the teachings of Wang, by setting different weight thresholds for different users as taught by Najafi, in order to identify movement of different individuals through the pressure profiles obtained by sensors (see, e.g., para.47).

Regarding claim 10, 20, the combination of Wang and Najafi discloses the biometric identification method according to claim 9, further comprising adjusting the weight factors to account for at least one of a user-related or not user-related tolerance that causes variations in the pressure (Najafi, see para.69, lines 19-21).

Regarding claim 11, the combination of Wang and Najafi discloses the biometric identification method according to claim 10, further comprising adjusting a confidence level based on the user-specific tolerance (Najafi, see para.69, lines 19-21).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        4/16/2021